             Case 4:21-cr-06004-SMJ             ECF No. 43          filed 02/09/21     PageID.103 Page 1 of 1


                                              CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   ARTURO TEJEDA-GOMEZ             CASE NO.                                 ______________________
                                                                                             4:21-CR-6004-SMJ-1
                                                                                                               FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                    ✔                                                EASTERN DISTRICT OF WASHINGTON
                                    2
                TOTAL # OF COUNTS: _______      _________FELONY     _________MISDEMEANOR     _________PETTY OFFENSE

                                                                                                      Feb 09, 2021
                                                                                                          SEAN F. MCAVOY, CLERK



Count            Statute                   Description of Offense                                     Penalty
                                                                           CAG not less than 10 years up to a life term;
                                                                           and/or a fine not to exceed $10,000,000;
        21 U.S.C. §§ 841(a)(1),   Conspiracy to Distribute 400 Grams or    not less than 5 years up to a life term of supervised release;
  1
        (b)(1)(A)(vi) & 846       More of Fentanyl                         a $100 special penalty assessment; and,
                                                                           denial of certain federal benefits pursuant to 21 U.S.C. §§
                                                                           862 and 862a.
                                                                           CAG not less than 5 years up to 40 years;
                                                                           and/or a fine not to exceed $5,000,000;
        21 U.S.C. § 841(a)(1),    Distribution of 40 Grams or More of      not less than 4 years up to a life term of supervised release;
  2
        (b)(1)(B)(vi)             Fentanyl                                 a $100 special penalty assessment; and,
                                                                           denial of certain federal benefits pursuant to 21 U.S.C. §§
                                                                           862 and 862a.


        21 U.S.C. § 853           Forfeiture Allegations
